          Case 1:21-mc-00401-JPO Document 5 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 In re Ex Parte Application of Diligence Global
 Business Intelligence SA, pursuant to 28 U.S.C.
 § 1782 to Conduct Discovery for Use in Foreign
 Proceedings,                                          Misc. Case No. M-__________
                       Petitioner.


    ORDER APPROVING APPLICATION OF DILIGENCE GLOBAL BUSINESS
  INTELLIGENCE SA PURSUANT TO 28 U.S.C. § 1782 TO CONDUCT DISCOVERY
                  FOR USE IN FOREIGN PROCEEDINGS

       This case comes before the Court on the Ex Parte Application for an Order Pursuant to 28

U.S.C. § 1782 to Conduct Discovery for use in Foreign Proceedings, (the “Application”), filed by

Petitioner Diligence Global Business Intelligence SA.         This Court, having reviewed the

Application, the Memorandum of Law in Support thereof, the Declaration of Nicholas Day, and

the proposed subpoena, finds that (1) the statutory requirements of 28 U.S.C. § 1782 are satisfied;

and (2) the factors identified by the Supreme Court of the United States in Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241 (2004), weigh in favor of granting Petitioner’s Application.

       It is therefore ORDERED that Petitioner is granted leave to serve the subpoena attached as

Exhibit “A” to the Application on Michael Holtzman.

       IT IS SO ORDERED.

       Dated: _______________________, 2021


                                                     _____________________________
                                                        United States District Judge
